Citation Nr: 0708653	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-36 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals, fracture of C-3, C-4 and C-5 and cord compression. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from July 1966 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Little Rock, Arkansas Department of Veterans Affairs Regional 
Office (RO) that continued the veteran's service connected 
residuals, fracture of C-3, C-4 and C-5 and cord compression 
at a 40 percent disability rating and denied the veteran's 
claim for entitlement to TDIU. 

Jurisdiction has since been transferred to the Baltimore, 
Maryland RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2003, the veteran filed a notice of disagreement with 
the June 2002 rating decision "to deny me 100% disability."  
This statement could be read as disagreeing with both the 
denial of TDIU and the denial of an increased rating for the 
cervical spine disability.  The veteran's representative has 
argued that the veteran intended to disagree with both 
denials.  While the RO issued an August 2004 statement of the 
case (SOC) for the veteran's TDIU claim, an SOC was never 
issued for the increased rating claim.  The Board is required 
to remand this claim for issuance of the SOC.  See Manlicon 
v. West, 12 Vet. App. 238 (1999). 

Because any increase in the initial evaluations of the 
veteran's service connected disabilities could affect the 
claim for TDIU, the claims are inextricably intertwined.  
Balochak v. Principi, 3 Vet. App. 466, 467 (1992); see Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" where they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As resolution of the claims 
for increased initial evaluations could impact the claim on 
appeal for a grant of TDIU, the issues should be considered 
together.  Hence, any Board action on the TDIU claim would, 
at this juncture, be premature.

In his substantive appeal, the veteran appeared to raise a 
claim for service connection for a low back disability, as 
secondary to the service connected cervical spine disability.  
This issue is inextricably intertwined with the TDIU claim, 
but has not yet been adjudicated.  The claim for service 
connection is inextricably intertwined with the claim for 
TDIU.  Stanley v. Principi, 283 F.3d 1350 (Fed. Cir. 2002).

Additionally, In TDIU claims, the United States Court of 
Appeals for Veterans Claims has held that the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service-connected 
disabilities have on his ability to work.  38 U.S.C. § 
5107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2006).   
A review of the claims file does not show that such an 
opinion has been obtained with respect to the veteran's TDIU 
claim.  Accordingly, VA examination is warranted in order to 
obtain an opinion concerning the veteran's employability. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should issue a statement of the 
case on the issue of entitlement to an 
evaluation in excess of 40 percent for 
residuals, fracture of C-3, C-4 and C-5 
and cord compression.  This issue should 
not be certified to the Board unless the 
veteran submits a timely substantive 
appeal.

2.  The AOJ should adjudicate the claim 
for service connection for a low back 
disability.  To perfect an appeal of this 
issue the veteran must submit a timely 
notice of disagreement and after issuance 
of a statement of the case, a timely 
substantive appeal.

3.  The veteran should be afforded VA 
orthopedic and neurologic examinations of 
the spine to assess the current 
orthopedic and neurological 
manifestations of his back disability.  
The claims folder should be made 
available to the examiner for review 
prior to the examination, and the 
examiner should acknowledge such review 
in the examination report or in an 
addendum.

The orthopedic examiner should report the 
veteran's ranges of cervical spine 
motion, and report any additional degree 
of range of motion loss due to weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.

The neurologic or orthopedic examiner 
should report whether intervertebral disc 
disease has required periods of doctor 
prescribed bed rest in the last 12 months 
and, if so, the frequency and duration of 
such periods.

The neurologic examiner should also note 
any nerves affected by paralysis, partial 
paralysis, neuralgia, or neuritis as the 
result of the cervical spine disability, 
and for affected nerves, express an 
opinion as to the severity of such 
symptoms in terms of being slight, 
moderate, moderately severe, or severe.

The veteran is advised that failure 
without good cause to report for 
scheduled examinations could result in 
the denial of his claims.  38 C.F.R. § 
3.655(a)-(b) (2006). 

The examiners should express opinions as 
to whether the service-connected 
disabilities prevent the veteran from 
obtaining and maintaining employment 
consistent with his education and 
occupational experience.

The examiners should provide a rationale 
for their opinions.   

4.  The AOJ should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the AOJ should 
issue a supplemental statement of the 
case.  If there is evidence of 
unemployability due to service connected 
disabilities and the veteran fails to 
meet the percentage requirements for 
TDIU, the claim should be referred to the 
appropriate VA authorities for 
consideration of an extraschedular TDIU.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

